 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDPyrofax Gas CorporationandTeamsters, Chauffeurs,Warehousemen&Helpers,Local Union No. 59,a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica.Case 1-CA-7028August 27, 1970DECISION AND ORDERBY MEMBERS FANNING, MCCULLOCH, AND JENKINSOn June 11, 1970, Trial Examiner Charles WSchneider issued r his Decision in the above-entitledproceeding, granting General Counsel's Motion forSummary Judgment; finding no merit in the variouscontentions urged by Respondent in its response totheTrialExaminer's Order To Show Cause whytheMotion for Summary Judgment should not begranted;furtherfinding on the pleadings thatRespondent had engaged in and was engaging incertain unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the National Labor RelationsAct, as amended; and recommending that Respondentcease and desist from such unfair labor practicesand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders that'We have again examined the Board'sDecision and Certificationof Representative in Case 1-RC-10723 and made an independent reviewof the record and conclude that the Board's findings were correctRespondent, Pyrofax Gas Corporation, Hyannis, Mas-sachusetts, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueCHARLES W. SCHNEIDER, Trial Examiner: The case ariseson a Motion for Summary Judgment filed by counsel fortheGeneral Counsel upon an admitted refusal by theRespondent to bargain with the certified charging Union,theRespondent contesting the validity of Board rulingsin the representation proceeding in which the Union wascertifiedThe Representation Proceeding'Upon a petition filed in Case 1-RC-10, 723 under Section9 of the National Labor Relations Act (29 U.S.C.A. 159)on July 30, 1969, by Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local No. 59, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, herein called the Union,theUnion and Pyrofax Gas Corporation, herein calledthe Respondent, entered into a Stipulation for CertificationUpon Consent Election, which was approved by the ActingRegional Director of Region 1 of the Board on August21, 1969Pursuant to the stipulation, an election in an appropriatebargaining unit, described hereinafter, was held on Septem-ber 5, 1969, under the direction and supervision of theRegional Director to determine the question of representa-tion.Upon conclusion of the election, the parties werefurnished a tally of ballots, which showed that of approxi-mately 6 eligible voters, 3 cast valid ballots for the Union,2 cast valid ballots against the Union, and one ballotwas challengedThe challenged ballot was sufficient toaffect the results of the election.On September 10, 1969, the Respondent filed timelyobjections to the conduct of the election, alleging in sub-stance that the Board agent conducting the election improp-erly permitted employees not designated as observers tochallenge the ballot of Harold W Perry and that a challengeof Perry's ballot by the union business agent was untimely.Administrative or official notice is taken of the record in the representa-tion proceeding, Case 1-RC-10,723, as the term "record" is definedin Sec 102 69(f) of the Board's rules(Rules and Regulations and State-ments of Procedure, National Labor Relations Board, Series 8 as amended)SeeLTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A4,1968), cert denied, 393 US 843;Golden Age Beverage Co,167NLRB No 24, enfd 415 F 2d 26 (C A 5, 1969),IntertypeCo vPenello,269 F Supp 573 (D C Va 1967),Intertype Co vNLRB,401 F 2d 41 (C A 4, 1968), cert denied, 393 U S 1049 (1969),FollettCorp, et al.,164 NLRB 378, enfd 397 F 2d 91 (C A 7, 1968), Section9(d) of the National Labor Relations Act185 NLRB No. 65 PYROFAX GAS CORPORATIONOn September 16, 1969, the Regional Director issuedhisConsolidatedReport on Objections and ChallengedBallots In the report, the Regional Director stated thatafter investigation of the objection and the challenged ballothe found that Perry's eligibility to vote was challengedby the Board agent conducting the election, after discussionof Perry's status with the Respondent's manager, and inaccordance with Board practice in situations where theagent has reason to believe the voter ineligible and noneof the parties challenges him The Regional Director, there-fore, recommended that the Respondent's objection be over-ruled.After consideration and discussion of Perry's statusthe Regional Director found him to be a student ineligibleto vote The Regional Director therefore recommendedthat the challenge to Perry's ballot be sustained, and thata Revised Tally of Ballots and a Certification of Representa-tive be issued.Thereafter, on September 29, 1969, the Respondent filedtimely Exceptions to the Regional Director's Report onObjections and Challenged Ballot, and a brief in supportthereof, in which the Respondent requested that the Boardoverrule the findings and recommendations of the RegionalDirector and invalidate the challenge to Perry's ballot,or in the alternative direct a hearing for the purpose ofresolving any dispute as to the factsOn January 29, 1970, the Board issued a Decision andCertification of Representative in which the Board stated,interalia,that it, "has considered the RegionalDirector's consolidated report and the Employer'sexceptions thereto, and hereby adopts the RegionalDirector's findings and recommendations." The Boardfurther said that, ".the Employer's exceptions raise nomaterial or substantial issues of fact or law which wouldrequire a hearing or warrant reversal of the RegionalDirector's findings or recommendations" The Boardspecifically found that Perry was a summer student and assuch ineligible to vote Accordingly, the Board certified theUnion as the collective-bargaining re esentative of theemployees in the appropriate unit.The Unfair Labor Practice CaseOn March 4, 1970, the Union filed the instant unfairlabor practice charge alleging that since the certificationtheRespondentwas engaginginunfair labor practicesby refusing to bargain with the UnionOn March 24, 1970, the Regional Director issued acomplaint and notice ofheanng allegingviolations by theRespondent of Sections 8(a)(1) and (5) and 2(6) and (7)of the Act, by refusing since on or about February 24,1970,March 2, 1970, and at all times thereafter, to bargaincollectively or meet with the certified UnionOn April 8, 1970, Respondent filed its answer to com-plaint, in which it denied the representative status of theUnion, and the commission of unfair labor practices, butadmitted most of theremainingfactual allegations of thecomplaint. The Respondent reiterated its objections to theelection and to the rulings of the Regional Director. Specifi-cally, the Respondent denied that the BoardagentchallengedPerry's ballot and contended that the ballot should be259counted and that there was substantial and material factualdispute requiring hearing The Respondent attached to itsanswer documents in support of its contentionsOn April 20, 1970, counsel for the General CounselfiledaMotion for Summary Judgment, dated April 17,1970.On April 22, 1970, I issued an Order To ShowCause on General Counsel's Motion for Summary Judgment,returnableMay 6, 1970, and subsequently extended, uponrequest by counsel for the Respondent, to May 13, 1970.Thereafter, the Respondent filed its Reply to Order ToShow Couse on General Counsel's Motion for SummaryJudgment No other responses have been receivedRuling on Motion for Summary JudgmentRespondent opposes granting of the Motion for SummaryJudgmentIn itsReply to Order To Show Cause theRespondent reiterates its contentions made in the representa-tion case, disputing the Regional Director's finding thatthe challenge was made by the Board agent, and contendingthat there being no proper challenge, Perry's ballot shouldbe counted. In addition the Respondent asserted that ithas newly discovered evidence, referred to hereafter Inconclusion, the Respondent prayed that the Motion forSummary Judgment be overruled and the complaint dis-missed in entirety or that a hearing be heldIt is established Board policy, in the absence of newlydiscovered or previously unavailable evidence, or specialcircumstances, not to permitlitigationbefore a trial examinerin an unfair labor practice case of issues which were orcould have been litigated in a prior related representationproceeding 2 This policy is applicable even though no formalhearing on objections has been provided by the BoardSuch a hearing is not a matter of right unless substantialand material issues are raised 'The Board has ruled that the Respondent's objectionsto the election raised no substantial or material issuesUnless the Respondent's additional evidence is newly discov-ered, the Board's holding is binding on the Trial Examinerand may not be reviewed by himTo justify its reception, newly discovered evidence mustbe "such evidence [as] will probably change the outcomeof thelitigation."Red-More Corp., d/b/a Disco Fair, 169NLRB No 63 In addition, the evidence must be suchthat it was not discoverable previously with the exerciseof due diligence.Schott SheetMetal Products Co.,128NLRB 415. The new evidence offered by the Respondentdoes not meet either of these tests'Krieger-Ragsdale & Co, Inc.,159 NLRB 490, enfd 379 F 2d 517(C A 7), cert denied 389 US 1041 SeePittsburgh Plate Glass CovNL.R B,313 U S 146, 162, NLRB Rules and Regulations, Sec102 67(f) and 102 69(c)'O K Van and Storage. Inc127 NLRB 1537, enfd 297 F 2d 74 (C A 5)SeeN L R B v Air Control Windoi, Products Inc335 F 2d 245. 249 (C A5)"If there is nothing to hear, then a hearing is a senseless and uselessformality " See alsoN L R B v Bata Shoe Co377 F 2d 821, 826 (C A 4)certdenied 389 U S 917 "there is no requirement, constitutional orotherwise that there be a hearing in the absence of substantial and materialissues crucial to determination of whether NLRB election results are to beaccepted for purposes of certification " 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe new evidence is a letter dated} April 27, 1970 (acopy of which is attached to the Respondent's Reply tothe Order To Show Cause) from Harold Perry to Bruce-P Phinney, the Respondent's branch manager at the locationinvolved. In this letter Mr. Perry states his present recollec-tion to be that his right to vote was not challenged untilafter he had' cast his ballot.Mr. Perry's recollection inthis respect appears contrary to that of MrsGene A.Raymond, the Respondent's observer at the election Anaffidavit ofMrs.Raymond's dated September 22, 1969,17 days after the election, attached to the Respondent'sbrief to the Board in support of the Respondent's exceptionsto the Regional Director's Consolidated Report on Objec-tions and Challenged Ballots,, indicates thatMr. Perry'svote was challenged before he cast his ballot In any event,this evidence is of such nature that it was discoverableby due diligence during the pendency of the representationproceeding.No explanation is offered for the failure topresent it at that time In such circumstances I do notbelieve that it can be said that the evidence reflected inMr. Perry's affidavit would either probably change the out-come of the litigation or was previously unavailable.In the light of these considerations the decision of theBoard to the effect that the Respondent's objections raisedno substantial' or material issues affecting the validity ofthe election is the law of the case at this stage of theproceeding, and may be reviewed only by the Board ora Court of Appeals.There thus being no unresolved matters requiring anevidentiary hearing the motion of counsel for the GeneralCounsel for Summary Judgment is granted'Upon the basis of the record before me, I make the'following furtherFINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent, Pyrofax Gas Corporation, is and has beenat all times herein mentioned a corporation duly organizedunder and existing by virtue of the laws of the Stateof Delaware and a wholly owned subsidiary of Texas EasternTransmission CorporationAt all times herein mentioned, Respondent has maintamedrits principal office and place of business at Houston, Texas,and has maintained a place of business at Route #132 inthe Town of Hyannis, County of Barnstable, and Common-wealth of Massachusetts (herein called the Hyannis plant),and is now and continuously has been engaged at said,plant in the retail sale and distribution of liquified petroleumgas and retail sale and service of various gas appliancesand related productsRespondent in the course and conduct of its businesscauses, and continuously has caused at all times hereinmentioned, large quantities of liquified petroleum gas andvarious gas appliances used by it in the retail sale anddistribution of liquified petroleum gas and retail sale andservice of various gas appliances to be purchased and trans-ported to interstate commerce from and through variousStates of the United States other than the Commonwealthof Massachusetts.Respondent's gross-volume of sales of liquified petroleumgas and various gas appliances exceeds $500,000 annuallyRespondent receives liquified petroleum gas and, variousgas appliances valued in excess of $50,000 annually directlyfrom, points located outside the Commonwealth of Massa-chusetts.The Respondent is, and has been engaged in commercewithin the meaning of the Act.iiTHE LABOR ORGANIZATION, INVOLVEDThe Union isa labor organization within the meaningof Section2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESThe following employees of Respondent constitute a unitappropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the ActAll driver-salesmen, delivery-servicemen, and truckdrivers employed by the Respondent' at its Hyannisplant, exclusive of clerical workers, guards— and allsupervisors as defined in the ActAt all times since January 29, 1970, the Union hasbeen the representative for the purposes of collective bargain-ing of a majority of the employees in the appropriateunit for purposes of collective bargainingOn or about February 2, 1970, and on or about February25, 1970, and on or about March 2, 1970, the Unionrequested' Respondent to bargain collectively with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employmentOn or about February 24, 1970, March 2, 1970, andall times thereafter, Respondent did refuse and continuesto refuse to bargain collectively with the Union as, suchrepresentativeBy thus refusing to bargain collectively Respondent hasengaged in unfair labor practices within the meaning ofSections 8(a)(1) and (5) and 2(6) and (7) of the ActUpon the foregoing findings and conclusions, pursuantto Section 10(c) of the Act, I recommend that the Boardissue the followingORDERA For the purpose of determining the duration. of'thecertification, the initial-year of certification shall, be deemedto begin on the date the Respondent commences to. bargainin good faith with the Union as the recognized exclusivebargaining representative in the appropriate unit.4B. Pyrofax Gas Corporation, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from(a)Refusing to bargain collectively with Teamsters,Chauffeurs, Warehousemen and Helpers of America, LocalNo 59, a/w International Brotherhood of Teamsters; Chauf-'The purpose of this. provision is to insure that. the employees inthe appropriate unit will be accorded the services of their selected bargain-ing agent for the period provided, by law SeeMar-Jac Poultry Co,136 NLRB 785,Commerce Co, d/b/a Lamar Hotel,140 NLRB 226,229, 328 F 2d 600 (C A (C A 5), cert denied 379 -U S 817,BurnettConstruction Co,149 NLRB 1419, 1421, 350 F 2d 57 (C A 10) PYROFAX GAS CORPORATIONfeurs,Warehousemen and Helpers of America, as the exclu-sive collective-bargaining representative of the employeesin the following appropriate bargaining unitAll driver-salesmen, delivery-servicemen, and truck driv-ers employed by, the Respondent at its Hyannis plant,exclusive of clerical workers, guards, and all supervisorsas defined in the Act(b) Interfering with the efforts of said Union to negotiatefor or represent employees as exclusive collective-bargainingrepresentative2. Take the following affirmative action which is necessaryto effectuate the policies of the Act.(a)Upon request bargain collectively with Teamsters,Chauffeurs, Warehousemen and Helpers of America, LocalNo 59—a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, as the exclu-sive representative of all employees in the appropriate unitwith respect to rates of pay, wages hours of employment,and other terms and conditions of employment, and embodyin a signed agreement any understanding reached(b) Post at its place of busmessnn Hyannis, Massachusetts,copies of the notice attached hereto marked "Appendix."5Copies of said notice on forms provided by the RegionalDirector for Region 1, after being duly signed by an author-ized representative of the Respondent, shall be posted bythe Respondent immediately upon receipt thereof and bemaintained by the Respondent for a period of 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 1, in writing,within 20 days from receipt of this Decision, what stepsthe Respondent has taken to comply herewith 6'of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in, the notice reading"Posted by Order of the National LaborRelations Board" shall bechanged to read "Posted[ Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoard."In the event these recommendations are adopted by the Board,this provision shall be modified to read "Notify theRegionalDirectorforRegion1, in writing,within 10 days from receipt of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States Government261WE WILL NOT refuse to bargain collectively withTeamsters,Chauffeurs,Warehousemen and Helpersof America, Local No 59, a/w International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive collective-bargain-ing representative of all our following employeesAlldriver-salesmen,delivery-servicemen,andtruck drivers employed at our Hyannis plant,exclusive of clerical workers, guards, and all super-visors as defined in the Act.WE WILL NOT interfere with the efforts of theUnion to negotiate for or represent employees as exclu-sive collective-bargaining representative.WE WILL bargain collectively with the Union asthe exclusive collective-bargining representative of theemployees in the appropriateunit,and if an understand-ing isreached wewill signa contract with the Union.PYROFAX GASCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and- must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may, be directed to the Board's Office, 20thFloor, John F. Kennedy Federal Building, Cambridge &New Sudbury Streets, Boston, Massachusetts 02203, Tele-phone 617-223-3300.